Citation Nr: 0936019	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition, including ulcers.

2.  Entitlement to service connection for a stomach 
condition, including ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for ulcers 
on the merits.  In March 2005, the Veteran testified before 
the Board at a hearing that was held at the RO.  

In an April 2005 decision, the Board determined that the 
Veteran's claim was more appropriately phrased as an 
application to reopen a previously denied claim for service 
connection for a stomach condition, including ulcers.  The 
Board then determined that new and material evidence 
sufficient to reopen the claim had not been received.  The 
Veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the claim for further action. 

The issue of entitlement to service connection for a stomach 
condition, including ulcers, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Board denied the claim for service connection for a 
stomach condition in July 1983 and April 1987 decisions.  The 
RO declined to reopen the claim on several occasions, most 
recently in October 1987.  The Veteran was notified of each 
of the RO decisions and of his right to appeal.  He did not 
perfect an appeal of the most recent decision in October 
1987.

2.  The evidence added to the record since the last final 
decision in October 1987 is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1987 rating decision that most recently 
declined to reopen the previously denied claim for service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000 & 2008).

2.  The evidence received since the October 1987 rating 
decision is new and material to reopen the Veteran's claim 
for service connection for a stomach disorder, including 
ulcers.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In decisions dated in July 1983 and April 1987, the Board 
denied the Veteran's claim of entitlement to service 
connection for a stomach condition on the basis that there 
was no competent evidence of a relationship between the 
stomach disorder and the Veteran's active service.  The RO 
declined to reopen the claim on several occasions, most 
recently in October 1987.  The Veteran was notified of each 
of the RO decisions and of his right to appeal.  He did not 
perfect an appeal of the most recent decision in October 
1987.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  The most recent final 
decision, rendered in October 1987, is final because the 
Veteran did not file a timely appeal.  

The Veteran, in addition to seeking service connection for a 
stomach disorder on a direct basis, now claims entitlement to 
service connection for a stomach disorder, including ulcers, 
secondary to his service-connected posttraumatic stress 
disorder (PTSD).  While the Veteran advocates a new theory of 
entitlement to service connection, his claim is not new, in 
that the benefit sought remains the same.  He must therefore 
submit new and material evidence in order to reopen his 
claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2007) 
(holding that separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims); 
Bingham v. Principi, 421 F.3d 1346 (2005).

The claim of entitlement to service connection for a stomach 
disorder, including ulcers, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed the application to reopen 
the claim in May 2001.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service medical records, and the Veteran's own 
statements.  The RO found that there was no competent 
evidence demonstrating a nexus between the Veteran's stomach 
disorder, including ulcers, and his active service, and the 
claim accordingly was denied.  

Additional evidence received since the October 1987 denial 
includes a December 2001 rating decision that granted the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran's allegation of entitlement to service 
connection for a stomach condition, to include as secondary 
to his service-connected PTSD provides evidence suggestive of 
a relationship between his stomach condition, including 
ulcers, and his service-connected PTSD sufficient to reopen 
the claim, that must be presumed credible for the purpose of 
determining whether to reopen the claim.  At the time of the 
October 1987 decision, the Veteran's PTSD had not yet been 
service-connected.  The Veteran's allegation of a 
relationship between his stomach disorder, including ulcers, 
and his now service-connected PTSD is not cumulative of the 
evidence of record at the time of the last final decision and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a stomach condition.  Accordingly, the claim for service 
connection for a stomach condition, including ulcers, to 
include as secondary to service-connected PTSD, is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.  


ORDER

The claim for service connection for a stomach condition, 
including ulcers, to include as secondary to service-
connected PTSD, is reopened; to that extent only, the appeal 
is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a stomach condition, 
including ulcers, to include as secondary to service-
connected PTSD.

The Veteran contends that his stomach condition first 
manifested during his period of active service.  
Alternatively, he asserts that his stomach condition is the 
result of his service-connected PTSD.  At the very least, he 
contends that his stomach condition is aggravated by his 
service-connected PTSD.  

In numerous statements submitted in support of his claim, the 
Veteran reported having first had difficulty with his stomach 
in service.  He attributed his difficulties, which he 
described as heartburn and general stomach upset, to the 
large quantities of fried food served in service.  He 
additionally described feeling as though his nervous 
disorder, which he asserts also first manifested in service, 
aggravated his stomach condition.  He asserts that the 
problems that first manifested in service persisted over the 
years, and have been chronic in nature.  In support of this 
assertion, he submitted an April 2002 statement written by 
his former spouse, in which his former spouse stated that 
throughout the duration of her marriage to the Veteran in 
November 1958 to their divorce in November 1976, he would 
vomit after eating certain food, and that there were other 
foods that she had known to make him nauseous.

Although the Veteran reported the onset of stomach problems 
during active service, the first clinical evidence of 
treatment for gastrointestinal problems is not dated until 
February 1954, shortly after the Veteran's separation from 
service.  At that time, the Veteran was hospitalized for 
treatment of gastritis, rule out peptic ulcer, and rule out 
gall bladder disease.  The next evidence of treatment for 
gastrointestinal problems is dated in June 1984, when the 
Veteran was treated by a private physician for complaints of 
abdominal pain.  A gastric mucosal biopsy was taken, 
resulting in a diagnosis of gastric ulcer.  In July 1985, the 
Veteran was hospitalized for complaints of abdominal pain.  
Gastric biopsy then revealed mild, chronic, nonspecific 
gastritis.  He has continued to difficult with his stomach 
since that time. 

The Veteran has complained of psychiatric problems since his 
separation from service.  He was service-connected for PTSD 
in December 2001.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran 
underwent VA examination in October 2001, at which time the 
examiner determined that because there was no clinical 
evidence of a stomach disorder in service, there was no 
relationship between the Veteran's current stomach complaints 
and his active service.  In rendering this opinion, however, 
the examiner did not take into consideration the Veteran's 
lay statements regarding service incurrence.  Accordingly, 
the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of 
evidence in the service medical records to provide a negative 
opinion). 

The obtained opinion is also inadequate because the examiner 
did not address the Veteran's contentions regarding the 
relationship between his stomach condition and his PTSD.  
Because it remains unclear to the Board whether the Veteran's 
stomach condition is related to his period of active service, 
including whether it was caused or aggravated by PTSD, the 
Board finds that an additional VA examination is necessary in 
order to fairly decide the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Lastly, because the most recent VA clinical records within 
the file are dated in April 2002, and it appears that the 
Veteran may have received VA treatment since that time, 
records dated since April 2002 should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Pensacola, 
Florida, dated since April 2002.  If 
the records have been retired to a 
storage facility, obtain the records 
from the appropriate storage facility.

2.  Schedule the Veteran for a 
gastrointestinal examination for the 
purpose of ascertaining whether his 
gastrointestinal disorder(s) are 
related to his active service.  The 
claims folder should be reviewed by the 
examiner and the report should note 
that review.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any currently diagnosed 
gastrointestinal disorder (or any 
disorder diagnosed at any time during 
the pendency of the appeal) first 
manifested during the Veteran's active 
service.  In offering this opinion, the 
examiner should specifically consider 
the Veteran's statements regarding the 
initial in-service manifestation of his 
symptoms, and the continuity of those 
symptoms since his separation from 
service.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
examiner should also provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any gastrointestinal 
disorder has been aggravated or 
permanently worsened by his PTSD. The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


